


EXHIBIT 10.37




PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
CERTAIN PORTIONS OF THIS AGREEMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. OMITTED PORTIONS OF THIS AGREEMENT ARE IDENTIFIED IN THE
TEXT BY THE SYMBOL”[XXXX].”




SOTHEBY'S RESTRICTED STOCK UNIT PLAN


PERFORMANCE SHARE UNIT AGREEMENT




THIS AGREEMENT, entered into effective as of the 26th day of February, 2015
between SOTHEBY'S, a Delaware corporation (the "Corporation"), and WILLIAM F.
RUPRECHT (the "Participant").


WITNESSETH:


WHEREAS, the Board of Directors of the Corporation (the "Board") has established
the Sotheby's Restricted Stock Unit Plan, as amended (the "Plan") in order to
provide employees of the Corporation with an opportunity to acquire shares of
the Corporation's Common Stock, as an inducement to remain in the service of the
Corporation or a Subsidiary and to promote the Participant’s commitment to the
success of the Corporation during such service.


WHEREAS, Section 6.2 of the Plan provides that Restricted Stock or Restricted
Stock Unit Awards will be subject to attainment of performance goals
(“Performance Share Units” or “PSUs”), as determined by the Compensation
Committee at the time of grant.


WHEREAS, the Board has determined that it would be in the best interests of the
Corporation and its shareholders to award Performance Share Units with financial
performance objectives which appropriately address corporate operating and
retention objectives, foster a long term focus on the Company’s business and
align management with shareholder interests.


WHEREAS, the Board has also entered into an employment agreement with William F.
Ruprecht that provides Mr. Ruprecht with the opportunity to receive additional
grants of Restricted Stock Unit Awards subject to the attainment of performance
goals (also, “Performance Share Units” or “PSUs”), as determined by the
Compensation Committee at the time of grant, which awards are not granted under
the Sotheby’s Executive Bonus Plan.


WHEREAS, subject to the execution of this Agreement, the Board has approved the
award of 79,782 Performance Share Units to the Participant.


NOW, THEREFORE, it is agreed as follows:
    
1.Definitions and Incorporation. The terms used in this Agreement shall have the
meanings given to such terms in the Plan, unless a term is specifically defined
in the Letter Agreement, dated September 1, 2010 (the “Letter Agreement”), as
further amended by the letter dated December 19, 2013, and as further amended by
letter agreement dated November 20, 2014, between the Corporation and the
Participant collectively referred to as the “Agreement”. The Plan is hereby
incorporated in and made an integral part of this Agreement as if fully set
forth herein. In the event of any inconsistency between any provision of the
Plan and any provision of this Agreement, the provision of the Plan shall
prevail unless the Agreement states that it is intended to differ from the Plan
as authorized thereby with respect to a specific issue. The Participant hereby
acknowledges that he or she has received a copy of the Plan and agrees to comply
with the terms and conditions of the Plan and this Agreement.
2.Award of Performance Share Units. The Corporation hereby grants to the
Participant effective as of February 26, 2015, an award of 79,782 Performance
Share Units. If vested, each Performance Share Unit will be payable in one share
of Common Stock of the Corporation.



1

--------------------------------------------------------------------------------




3.
Performance Objectives and Vesting.

(a)The Performance Share Units will vest based upon the achievement of the
Corporation’s three-year cumulative pre-tax earnings target of $ [XXXX]* (the
“Performance Target”) during the three-year performance period from January 1,
2015 through December 31, 2017 (the “Performance Period”). The Participant
acknowledges and agrees that the Performance Target is extremely confidential
and subject to the provisions of Participant’s confidentiality agreement with
the Corporation. The Performance Share Units will be eligible for vesting on
March 5, 2018 (the “Vesting Date”), provided the performance criteria are
achieved and the Participant does not voluntarily terminate his employment
(other than by reason of his death or Disability or for Good Reason) prior to
the Transition Separation Date or Participant is terminated in good faith by the
Board for Cause. This Award Agreement is intended to supersede any inconsistent
provisions of the Plan in respect of this Section.
(b)The Vesting Date shall also be the payment date. Registration in the
Participant’s name in book entry form of the shares of Common Stock underlying
vested Performance Share Units will occur within sixty (60) days of the payment
date.
(c)On the vesting date, the vesting calculation will be based on the
Corporation’s actual financial performance versus the Performance Target for the
Performance Period. The eligible Performance Share Units will vest based on the
percentage of achievement of the Performance Target as follows:
---------------------------------------------------------
 *CONFIDENTIAL TREATMENT HAS BEEN APPLIED FOR WITH RESPECT TO THE OMITTED
INFORMATION, AND SUCH OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
 

•
100% vesting if the Performance Target ($ [XXXX]*) is achieved or exceeded

•
0% vesting if 0% of the Performance Target is achieved ($0 million)

•
If actual performance is between these two performance levels, then the %
achievement of the Performance Target will be applied to the number of
Performance Share Units awarded. The % achievement will be rounded to the
nearest tenth decimal place (i.e. 95.64% achievement of the Performance Target
is rounded to 95.6% and 95.6% of Performance Share Units vest).

If the calculated number of vested shares results in a fractional number, the
number of vested shares will be rounded down to the nearest whole share.
4.Voting and Dividend Rights. Except as otherwise determined by the Compensation
Committee or required by applicable law, the Participant shall not have the
right to vote the underlying shares of stock subject to a Performance Share Unit
Award until the Performance Share Units have vested and the shares have been
delivered to the Participant as provided in Section 6.3 of the Plan. The
Participant will have the right to receive dividend equivalents on vested
Performance Share Units. Dividend equivalents will accrue throughout the
Performance Period of the Award, but will only be paid to the extent that the
Performance Share Units vest. Dividend equivalents, to the extent they are
payable, shall be paid no later than sixty (60) days after the Vesting Date.
Such dividend equivalents shall be taxed to the Participant in accordance with
applicable law. All distributions, if any, received by the Participant with
respect to Performance Share Units awarded herein as a result of any stock
split, stock distributions, combination of shares, or other similar transaction
shall be subject to the restrictions of the Plan and this Agreement.
5.Termination of Employment-Generally. This Award Agreement is intended to
supersede any inconsistent provisions of the Plan in respect of this Section.
Participant is deemed to have terminated for Good Reason and this Award will
vest in accordance with the criteria set forth in Sections 3 and 5 herein. In
the event the Participant separates from service prior to December 31, 2015, the
Participant’s rights with respect to Performance Share Units shall vest in
accordance with a fraction (the “Pro-Ration Fraction”):
__________________________________


 *CONFIDENTIAL TREATMENT HAS BEEN APPLIED FOR WITH RESPECT TO THE OMITTED
INFORMATION, AND SUCH OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

2

--------------------------------------------------------------------------------




a.
The numerator of which shall be,

i.
if the Transition Separation Date occurs on or before March 31, 2015, 90, or

ii.
if the Transition Separation Date occurs after March 31, 2015, the number of
days in 2015 elapsed from and including January 1, 2015 to and including the
Transition Separation Date, and

b.
The denominator of which shall be 365.

Except as provided below, if the Participant voluntarily terminates his
employment (other than by reason of his death or Disability or for Good Reason)
prior to the Transition Separation Date or is terminated in good faith by the
Board for Cause, all of the Participant’s rights in respect of this Award will
be forfeited. In the event that (x) the Participant terminates his employment
voluntarily prior to the Transition Separation Date (i) at any time with Good
Reason or (ii) without Good Reason, upon 30 days’ advance written notice
provided at any time after May 31, 2015 or (y) the Participant’s employment
terminates as a result of his death or Disability prior to the Transition
Separation Date, the Participant will be vested in the applicable portion of the
Award provided Participant’s voluntary termination date (or date of death or
termination for Disability) is the Transition Separation Date.
6.Securities Law Requirements.
(a)Regardless of whether the offering and sale of the shares of Common Stock
under the Plan have been registered under the United States Securities Act of
1933 (the “Act”) or have been registered or qualified under the securities laws
of any state, the Corporation may impose restrictions upon the sale, pledge, or
other transfer of such shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Corporation and its counsel, such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the Act, the securities laws of any state, or any other law. In
the event that the sale of such shares under the Plan is not registered under
the Act but an exemption is available which requires an investment
representation or other representation, the Participant shall be required to
represent that such shares are being acquired for investment, and not with a
view to the sale or distribution thereof, and to make such other representations
as are deemed necessary or appropriate by the Corporation and its counsel.
(b)Stock certificates evidencing such shares awarded under the Plan pursuant to
an unregistered transaction shall bear the following restrictive legend and such
other restrictive legends as are required or deemed advisable under the
provisions of any applicable law:


“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”


Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this paragraph shall be conclusive as to all binding
persons.


7.Rights as an Employee. Nothing in the Plan or this Agreement shall be
construed to give the Participant or any person the right to remain in the
employment of the Corporation or a Subsidiary or to affect the right of the
Corporation or Subsidiary to terminate the Participant’s or such other person’s
employment at any time with or without cause.
8.Inspection of Records. Copies of the Plan, records reflecting the
Participant’s Performance Share Unit award(s), and any other documents and
records which the Participant is entitled by law to inspect shall be open to
inspection by the Participant and his or her duly authorized representative(s)
at the office of the Corporation at any reasonable business hour.
9.Notices. Any notice to the Corporation contemplated by this Agreement shall be
addressed to the attention of the Corporation’s Human Resource Department at
1334 York Avenue, New York, New York 10021; and any notice to the Participant
shall be addressed to him or her at the address on file with the Corporation on
the date hereof or at such other address as he or she may hereafter designate in
writing.

3

--------------------------------------------------------------------------------




10.Interpretation. The interpretation, construction, performance, and
enforcement of this Agreement and of the Plan shall lie within the sole
discretion of the Committee, and the Committee’s determinations shall be
conclusive and binding on all interested persons.
11.Choice of Law. This Agreement, and all rights and obligations hereunder,
shall be governed by the laws of the State of New York.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Corporation by its duly authorized officer, as of the day and
year first above written.







--------------------------------------------------------------------------------



SOTHEBY’S


                        
By:    /S/ SUSAN ALEXANDER            


Its: EVP, Worldwide Head of HR


Dated: February 26, 2015                






By:    /S/ WILLIAM F. RUPRECHT                
Participant’s Signature


Dated: February 27, 2015



4